Title: Thomas Cooper to Thomas Jefferson, 8 November 1813
From: Cooper, Thomas
To: Jefferson, Thomas


          Dear Sir Carlisle Nov. 8–1813
          I sent you about a twelve month ago, a copy of my edition of Justinian’s institutes, and
			 another copy of my introductory lecture; I presume you received them as I
			 sent them if I do not mistake under Mr Madison’s care.
          I write at present to say that I have at my disposal Dr Priestley’s library and apparatus. The library consists of about 4400 Volumes of all descriptions, some of them very valuable. There are of course many theological works, but they are in a great measure such as a Man of learning would like to possess for consultation. I value his libar Library at 5000. Dlrs, & his philosophical apparatus at 1000. Do you know any seminary likely to become purchaser? If I could afford it, they should not go out of my possession, but I cannot.
          I have offered them to William & Mary College at Williamsburgh in your State, from whence I have received an invitation as Chemical professor. I am strongly inclined to accept the invitation, if I thought the place was healthy, and I could have a good apparatus there,
			 for I am looked at with great suspicion and distrust by a body of Parsons who form a large part of the Trustees of this College. I have done and said nothing since my two years residence here, to irritate in the slightest degree this Genus irritabile—I have even gone to Church with tolerable regularity, but I think they hate me with more cordiality because I have furnished them with no ground of complaint.
          This makes me uncomfortable here, although with my Professorship and my authorship I make out to live tolerably well.
          I have now published 3 Numbers of the Emporium, each number containing about 160 or 170 pages, and coming out every two months. In my next I shall insert a paper on political Economy by Dr Erick Bollman, written with talent, but as I think with very high toned federal feelings.
			 Pray is it a secret who wrote the Commentary on Montesquieu? He ascribes it to you, but I have always understood it to be the work of a frenchman, and written in french. I do not agree with it
			 in toto, but it is a valuable work.
          Have you attended to the Opinion of the Judges in answer to Governor Strong’s questions in the appendix to 8th Massach. Rep.?
           It seems to me, a blow at the Union. I have been attacking it in a new paper published by J. Conrad in Pha The American Register, but the federalists chuckle at it. Adieu. Believe me with sincere esteem Dear Sir Your friend
          Thomas
            Cooper
        